91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard L. BAST, Plaintiff-Appellant,andINTER-WORLD DEVELOPMENT CORPORATION;  INTERNATIONALINVESTIGATIONS, INCORPORATED, Plaintiffs,v.Victor Michael GLASBERG;  Jeanne Goldberg;  Cohen, Dunn &Sinclair, P.C.;  J. Frederick Sinclair;  Thomas J. Curcio;Carter & Kramer, P.C.;  Charles Warren Kramer;  Jacobovitz,English & Smith, P.C.;  David Benjamin Smith;  BarbaraOzella Reves;  Claude David Convisser;  William G.Billingham;  Nancy Gertner;  Jody L. Newman;  Roger A. Cox,Defendants-Appellees,andAntonia Leigh PETTIT;  Patricia Griest;  John F. Davis;Mary Audrey Larkin;  Lois Ames;  Delmar D. Hartley;  AnthonyJoseph Pettit;  Maddona Lea Schamp Pettit, removed toBankruptcy Court for the Eastern District of Virginia;  AnneConnell;  William C. Hillman, Defendants.Richard L. BAST, Plaintiff-Appellant,andINTER-WORLD DEVELOPMENT CORPORATION;  INTERNATIONALINVESTIGATIONS, INCORPORATED, Plaintiffs,v.John F. DAVIS;  Anthony Joseph Pettit;  Maddona Lea SchampPettit, removed to Bankruptcy Court for theEastern District of Virginia, Defendants-Appellees,andVictor Michael GLASBERG;  Jeanne Goldberg;  Cohen, Dunn &Sinclair, P.C.;  J. Frederick Sinclair;  Thomas J. Curcio;Antonia Leigh Pettit;  Carter & Kramer, P.C.;  CharlesWarren Kramer;  Jacobovitz, English & Smith, P.C.;  DavidBenjamin Smith;  Barbara Ozella Reves;  Claude DavidConvisser;  William G. Billingham;  Nancy Gertner;  PatriciaGriest;  Jody L. Newman;  Mary Audrey Larkin;  Lois Ames;Delmar D. Hartley;  Anne Connell;  William C. Hillman;Roger A. Cox, Defendants.INTER-WORLD DEVELOPMENT CORPORATION;  INTERNATIONALINVESTIGATIONS, INCORPORATED;  Richard L. Bast,Plaintiffs-Appellants,v.Victor Michael GLASBERG;  Jeanne Goldberg;  Cohen, Dunn &Sinclair, P.C.;  J. Frederick Sinclair;  Thomas J. Curcio;Antonia Leigh Pettit;  Carter & Kramer, P.C.;  CharlesWarren Kramer;  Jacobovitz, English & Smith, P.C.;  DavidSmith;  Barbara Ozella Reves;  Claude David Convisser;William G. Billingham;  Nancy Gertner;  Patricia Griest;Jody L. Newman;  John F. Davis;  Mary Audrey Larkin;  LoisAmes;  Anthony Joseph Pettit;  Roger A. Cox, Defendants-Appellees,andDelmar D. HARTLEY;  Maddona Lea Schamp Pettit, removed toBankruptcy Court for the Eastern District ofVirginia;  Anne Connell;  William C.Hillman, Defendants.
Nos. 95-2637, 96-1038, 96-1039.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1996.Decided July 12, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-95-531-A)
Richard L. Bast, Appellant Pro Se;  Eugene B. Livaudais, Manassas, Virginia, for Appellants.  Victor Michael Glasberg, VICTOR M. GLASBERG & ASSOCIATES, Alexandria, Virginia;  Barbara Ozella Reves, Alexandria, Virginia;  John Otto Easton, JORDAN, COYNE & SAVITS, Fairfax, Virginia;  Frank Willard Dunham, Jr., COHEN, GETTINGS, DUNHAM & HARRISON, Arlington, Virginia;  Patricia Griest, Beavercreek, Ohio;  Pamela Anne Bresnahan, Steven Robert Becker, VORYS, SATER, SEYMOUR & PEASE, Washington, D.C., for Appellees.
E.D.Va.
Nos. 95-2637 and 96-1038 AFFIRMED;  No. 96-1039 AFFIRMED IN PART, DISMISSED IN PART, AND REMANDED.
Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.

OPINION
PER CURIAM

1
Appellants Richard L. Bast, Inter-World Development Corp., and International Investigations, Inc., appeal the district court's decisions dismissing their civil action (No. 95-2637), denying their FED.  R. CIV. P. 60(b) motion (No. 96-1038), and imposing FED.  R. CIV. P. 11 sanctions (No. 96-1039).  We have reviewed the record and the district court's opinions and find no reversible errors.  Accordingly, we affirm No. 95-2637 and 96-1038 on the reasoning of the district court, and affirm No. 96-1039 on the reasoning of the district court only as to Appellant Bast.  Bast v. Glasberg, No. CA-95-531-A (E.D. Va.  Aug. 4, 1995;  Nov. 20, 1995;  Dec. 6, 1995).  As to the corporate Appellants, we dismiss No. 96-1039 for lack of prosecution because they failed to file counsel information, and corporations are not permitted to proceed without representation.


2
Additionally, we deny Appellants' motions to stay the proceedings because of their petitions for bankruptcy.  See Alpern v. Lieb, 11 F.3d 689 (7th Cir.1993).  We deny Appellant Bast's renewed motion to stay on the basis of his medical condition, deny his motion for additional time to obtain counsel for the corporate Appellants, and deny Appellees' motion for summary affirmance.  Finally, we grant Appellees' motion for FED.  R. APP.  P. 38 sanctions and remand to the district court for a determination of costs and attorneys' fees.

No. 95-2637--AFFIRMED
No. 96-1038--AFFIRMED

3
No. 96-1039--AFFIRMED IN PART, DISMISSED IN PART, AND REMANDED